Citation Nr: 0918240	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  02-13 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for diabetes mellitus, 
type II.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran had active service from December 1973 to April 
1975.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, TX.

The case was remanded by the Board in December 2005.


FINDINGS OF FACT

1.  The medical clinical and expert opinion evidence is in 
equipoise as to whether the Veteran's current psychiatric 
disability including symptomatic and diagnostic components, 
variously characterized as depression, major depressive 
disorder, personality disorder and anxiety with possible 
PTSD-compatible elements is the result of service.

2.  The evidence is equivocal as to whether the Veteran had 
temporary duty at the Tan Son Nhut Air Base, Saigon, Vietnam 
for a period of about 10 days in February 1975, but given the 
balance on file, the doubt raised as a result thereof must be 
resolved in his favor and he is, thus, presumed to have been 
exposed to Agent Orange during service.

3.  Diabetes mellitus is presumed to be as a result of 
service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, the Veteran's 
current psychiatric disability is the result of service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5013, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.307, 3.309 (2008).  

2.  With resolution of reasonable doubt, the Veteran's 
current diabetes mellitus, to include as due to AO exposure, 
is a result of service.  38 U.S.C.A. §§ 1110, 1113, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  Given the grants herein, 
additional discussion of those procedures is unnecessary.

Service Connection:

Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this claim and appeal, effective May 4, 2005.  
See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2008)).  The amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In general, congenital or developmental defects, such as 
personality disorders, are not diseases or injuries as such 
within the meaning of applicable legislation, and are not 
subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal 
dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited 
therein.  See also VAOPGCPREC 82- 90.  However, the VA 
General Counsel (GC) has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.  
See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  See also VA 
VAOPGCPREC 67-90 (July 18, 1990), published at 55 Fed. Reg. 
43,253 (1990); see also VAOPGCPREC 82-90 (July 18, 1990), 
published at 56 Fed. Reg. 45,711 (1990).
 
Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  When service connection is 
thus established for a secondary disorder, the secondary 
condition is considered a part of the original disability.  
Any increase in severity of a non-service-connected disorder 
which is proximately due to or the result of a service-
connected disability, and not due to the natural progress of 
the non-service-connected condition, will be service 
connected.  The Board notes that 38 C.F.R. § 3.310, above, 
the regulation which governs claims for secondary service 
connection, was amended during the pendency of this claim and 
appeal.  The intended effect of this amendment was to conform 
VA regulations to the Allen decision, supra.  38 C.F.R. § 
3.310(b) (2008). 

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997). 

With respect to the second element, if the evidence shows 
that the Veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the 
Veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of 
any claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

In considering and applying the relevant legal requirements 
for service connection for PTSD, it warrants preliminary 
discussion that the evidentiary record does not substantiate 
the reasonable likelihood of a current medical diagnosis of 
PTSD, and the Veteran has not provided any corroborative data 
so that any alleged in-service stressors could be researched.  
Thus, whether PTSD has been objectively found to be 
etiologically linked with one or more confirmed stressors 
becomes hypothetical.  See 38 C.F.R. § 3.304(f).

In any event, however, where a claimed stressor is not 
related to combat, credible supporting evidence is required 
and the appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor.  See Dizoglio v. 
Brown, supra.  The requisite additional evidence may be 
obtained from sources other than the Veteran's service 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
VA has adopted the fourth edition of the American Psychiatric 
Association Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in 38 C.F.R. §§ 4.125 and 4.126. See 61 
Fed. Reg. 52,695-702 (1996).  Therefore, the Court took 
judicial notice of the diagnostic criteria requiring that a 
person experienced, witnessed, or was confronted with a 
traumatic event which generated a response involving intense 
fear, helplessness, or horror, with the question of whether 
such claimed stressor was severe enough to cause PTSD in a 
particular individual being a clinical determination for 
examining mental health professionals. See Cohen, supra.

Nothing in Cohen, however, negates the need for a non-combat 
Veteran to produce credible corroborating and supporting 
evidence of any claimed stressor employed in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, supra.  The 
corroboration may be by service records or other satisfactory 
evidence.  Doran, supra (in Doran, a Veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen).  Whether a Veteran has submitted 
sufficient corroborative evidence of the claimed in-service 
stressors is a factual determination.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

The law provides that, if a Veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma) (emphasis added).  Further detailed 
listings of soft tissue sarcomas are included. Presumptive 
service connection for these disorders as a result of Agent 
Orange (AO) or other herbicide exposure is warranted if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).  The governing law provides 
that a "Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent . . . unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service."  38 U.S.C.A. § 1116(f).

Thus, a disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.309.  Specifically, diabetes mellitus is subject 
to the presumption in 38 C.F.R. § 3.309(e) if it becomes 
manifest to a degree of 10 percent or more at any time after 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding these presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162- 64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.

When service records are not available, for whatever reason, 
and while there is no lowering of the legal standard for 
proving a claim for service connection, there is a heightened 
duty to develop the claim, to discuss the reasons and bases, 
and to carefully consider the reasonable doubt doctrine.  See 
Pruitt v .Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  In general, lay individuals may not 
render medical conclusions, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); however, a lay statement may be made which 
relays the visible symptoms of a disease or disability or the 
facts of observed situations or circumstances, see Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence.  More recently, the 
U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006), that the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

From the outset, the Board would note that with regard to 
both of the appellate issues, the file is untidy, the 
evidence is sometimes imprecise and minimal, and thus the 
adjudicative answers are not easy.  Nonetheless, it appears 
that all pertinent documentation that is reasonably available 
is now in the file, credible and reputable medical opinions 
are in the file, and a final equitable resolution must be 
facilitated.

II.  Psychiatric Disability

The available records appear to reflect that during the 
latter period of his active duty, the Veteran was having 
difficulty within the service and was subjected to numerous 
disciplinary or quasi-disciplinary actions, put on a weight 
reduction program in which he showed little or no interest, 
and participated in a number of relatively minor regulatory 
infractions.

The clinical records now in the file show that soon after 
service, the Veteran was hospitalized by VA for psychiatric 
reasons.  On VA hospitalization in December 1975, a few 
months after service separation, when he was reportedly 
severely depressed, ultimately he was diagnosed as having an 
inadequate personality.  He was discharged to a mental health 
facility, records from which are no longer available although 
he reports that the diagnosis there was major depression.

While some post-service clinical records refer to the Veteran 
stating that he had experienced mental health problems all of 
his life, no records have been obtained which confirm any-
pre-service psychiatric problems and he now denies that he 
had any such problems. 

A rating action by the RO in February 1986 denied The 
Veteran's claim for service connection on the basis that a 
personality disorder on the basis that such was a 
constitutional or developmental abnormality not subject to 
service connection; and that he had not been found to have 
any acquired psychiatric disorder. 

The Board would note that under VA laws and regulations, some 
disabilities such as personality disorders are considered 
congenital and developmental in nature and are not deemed 
compensable diseases for VA purposes.  38 C.F.R. § 3.303(c) 
(2004).  However, under certain circumstances, service 
connection may be granted for such disorders if shown to have 
been aggravated during service.  SeeVAOPGCPREC 82-90 (July 
18, 1990).  This possibility was not previously addressed in 
this case.

Evidence in the file refers to some problems throughout 
childhood to include abuse and symptoms which may be 
considered as depressive or reflective of PTSD or personality 
problems.

On various clinical records, the Veteran has been more 
recently diagnosed as having PTSD as well as an underlying 
personality disorder, anxiety, major depression, etc.  

The Board remanded the case in 2005 for additional records as 
well as a comprehensive mental health evaluation and specific 
opinions as to his mental health situation and any possible 
association with service.  

That extensive written report is now of record, dated in May 
2006 with subsequent addendae to clarify the opinion.  In 
sum, the examiner noted that it was possible that the Veteran 
has symptomatology of PTSD based on his descriptive symptoms 
but absent stressor verification, this could not be 
diagnosed.  However, it was further opined that: "his 
symptoms of depression, however, do appear to be related to 
his time in the military".  (emphasis added)

The Veteran was seen in October 2006 when diagnoses were 
major depressive disorder, severe and PTSD, complex (since 
childhood), both Axis I; and personality disorder (Axis II).

The Veteran's regular mental health caregiver, a psychiatrist 
at the VA where he is seen regularly, provided an original of 
a notation in his file from November 2006 to the effect that:

The Patient's reported experiences in 
Vietnam appear to have caused depressive 
and PTSD symptoms and based on the 
history given, it is more likely than not 
that this Veteran's encounters 
contributed to a new onset, or worsening 
of a possible previous condition of PTSD.  
(emphasis added)

An addendum dated in January 2007 to the May 2006 VA 
evaluation is of record.  Again the examiner noted that the 
Veteran "endorses symptoms of PTSD which he attributes to 
traumatic events in Vietnam in 2/2975."; however the records 
could not confirm his Vietnam time service.  She further 
opined that his depressive symptoms accounted for probably 
50% of his symptoms and his PTSD for the other 50%.  Again 
the examining psychiatrist opined that 

In my opinion, the Veteran's diagnosis of 
major depressive disorder, recurrent, 
moderate, is more likely than not related 
to military service. (emphasis added)

Another psychiatrist's addendum dated in January 2008 is of 
record to the effect that given the opinion with regard to 
major depressive disorder being a result of service, the 
findings including his post-service treatment so closely 
after separation were proximate enough to date of discharge 
to speculate that depressive symptoms may have been present 
prior to discharge.  (emphasis added)

Thus, in essence, it appears, from the myriad psychiatric 
evaluations now of record, including numerous recent 
opinions, that things are a bit convoluted, but that the 
Veteran probably now exhibits a major depressive disorder 
with some features of other disorders including PTSD and 
personality factors.  

Nonetheless, the evidence including these opinions certainly 
raises a doubt as to whether the current disability is due to 
service on whatever bases required, and this must be resolved 
in his favor.  Service connection is in order for his current 
psychiatric disability, however diagnosed. 

III.  Diabetes Mellitus
   Factual Background and Analysis

It has been asserted that the Veteran was present in Vietnam 
during his active service and is thus entitled to certain 
presumptions with regard to exposure to dioxins (Agent 
Orange) and subsequent diabetes mellitus.  

Some service clinical records are in the file, and after 
concerted effort by the RO, a number of the Veteran's service 
personnel records are also now in the file.  

The crux of the case with regard to diabetes mellitus is 
whether the Veteran had any time in Vietnam.  His DD 214 does 
not reflect that but it does not specifically deny it either 
except for time served overseas shown as "0".  
Specifically, he alleges that in February 1975, for a period 
of 10 or so days, he was a participant in an operation that 
served to evacuate and clean up the area of the American 
Embassy in Saigon, and as such, he should be entitled to 
presumptions relating to exposure to Agent Orange.  He has 
not claimed that he was not assigned to Reese AFB in Texas in 
late 1974-early 1975, but rather than he was briefly and 
temporarily transferred for duty elsewhere in February 1975, 
namely part of a mission in Saigon.

The VA and the Veteran have both exhaustively pursued the 
resolution of proof problems with regard to his purported 
Vietnam service to the extent possible, and there simply is 
no further place to seek additional data, and a decision must 
be predicated on what is now available.

On the one hand, it is clear that the Veteran had active U.S. 
Air Force service from December 1973 to April 1975.  

Through his Congressman, the Veteran received the original 
response (and later identical copies) to his inquiry asking 
the Congressman to pursue his being awarded a Vietnam Service 
Medal (VSM).  The documents attached to the response from the 
Congressman's office, dated in November 1998, were to the 
effect that the Air Force Personnel Office had advised that 
the VSM was available for service from July 4, 1965 to March 
18, 1973 but his mission in February 1975 did not qualify.  

A typed original addendum was shown on bottom of the original 
of that document, signed by another USAF officer to the 
effect that: 

Our records show that (the Veteran) took 
part in "Operation Cleanout: Phase II" 
which began on 11 Feb 75 and ended on 20 
Feb in Saigon, Vietnam of 1975. (The 
Veteran)'s records have been removed for 
destroying.

On the other hand, a search of service department records 
showed that the Veteran was assigned to Reese AFB, Texas from 
February 5, 1975 to February 19, 1975; and that he was a 
participant in a weight reduction program which required 
being weighed every Wednesday from December 11, 18974 to 
March 19, 1975; and thus, that he was weighed on February 11 
and February 19, 1975.  It was reported that the top secret 
Saigon "clean-up" mission he claimed had not been 
identified or certified by NPRC.

Thus, there is a quandary as to where he was and what he was 
doing in that specific and pivotal albeit brief period of 
time.  It must be stated that absent additional documentation 
one way or the other, there is no sound factual basis for 
challenging either of these sets of data.  And since they 
must be weighed against one another, and in doing so, they 
virtually balance one another, the Board must find that the 
doubt raised must be resolved in his favor, e.g. that he must 
be presumed to have been in-county Vietnam for a brief period 
in February 1975.  Under the law he is thus presumed to have 
been exposed to dioxin (Agent Orange).

According to VA clinical records in the file, the Veteran has 
been treated for diabetes mellitus since about 2000.

Since the Board has found that there is a reasonable doubt to 
be resolved in his favor that the Veteran had service in the 
Republic of Vietnam. the presumption of exposure to 
herbicides applies with regard to his current diabetes 
mellitus and service connection is in order.


ORDER

Service connection for an acquired psychiatric disorder is 
granted.  

Service connection for diabetes mellitus, type II is granted.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


